ITEMID: 001-91360
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KRYSHCHUK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 13 - Right to an effective remedy;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1959 and lives in the town of Chervonograd, Lviv Region, Ukraine.
5. In 2003 the applicant instituted proceedings in the Chervonograd Town Court against the Lvivvugillya State Enterprise, seeking compensation for non-pecuniary damage caused by the failure of the defendant to provide the applicant with an apartment, to which he had been entitled according to an agreement between them.
6. On 10 November 2003 the court partly found for the applicant and ordered the defendant to pay the applicant 42,000 Ukrainian hryvnias in compensation.
7. That judgment became final and on 11 December 2003 the Chervonograd Town Bailiffs’ Service instituted enforcement proceedings.
8. On 30 December 2005 the enforcement proceedings were terminated in accordance with the 2005 Law of Ukraine “On Measures to Ensure the Stable Operation of Fuel and Energy Sector Enterprises”.
9. The judgment in the applicant’s favour remains unenforced.
10. The Law of 23 June 2005 “On Measures to Ensure the Stable Operation of Fuel and Energy Sector Enterprises” (Закон України „Про заходи, спрямовані на забезпечення сталого функціонування підприємств паливно-енергетичного комплексу” від 23 червня 2005 року) introduced a new mechanism for payment and amortisation of companies’ debts for energy resources. It also introduced a special register of companies involved in debt payment and amortisation under its provisions. A company’s presence on that register suspends any enforcement proceedings against it; domestic courts shall also dismiss any request to initiate insolvency or liquidation proceedings against the company. By the most recent amendments to the Law, the effect of the debt payment and amortisation program was extended until 1 January 2009.
11. The remainder of the relevant law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, § 17-22, 26 April 2005).
VIOLATED_ARTICLES: 13
6
P1
VIOLATED_PARAGRAPHS: P1-1
